— Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 29, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only contention on appeal is that the sentence of 2 to 6 years’ imprisonment that he received for violating his probation was harsh and excessive. Given defendant’s criminal record and the fact that the sentence was consistent with the plea agreement and within the statutory sentencing guidelines, we find no reason to disturb the sentence imposed by County Court (see, People v Maye, 143 AD2d 483, lv denied 73 NY2d 788).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.